Exhibit 10.36

AMENDMENT TO LEASE AGREEMENT



DORAL BUILDING

 

AGREEMENT made this 13th day of February 2002 by and between EL MONTE PROPERTIES
S.E., hereinafter referred to as the LANDLORD, herein represented by its Agent,
Interstate General Properties Limited Partnership S.E., herein represented by
Ms. Margarita Rivera Roman, Assistant Vice President Commercial Leasing, and
INTERSTATE GENERAL PROPERTIES LIMITED PARTNERSHIP S.E., herein represented by
its President, Mr. Carlos R. Rodriguez, hereinafter referred to as the TENANT.

WITNESSETH

That the Lease Agreement dated September 24th, 1997, between the parties hereto
(hereinafter referred to as the Lease), covering an area of 9,595 square feet of
space marked Office #700 at the 7th floor of the Interstate General Building, as
more fully shown in said Lease, for a term that expired on October 31, 2001.

WHEREAS, the parties now wish to extend the Lease Agreement for an additional
period of five (5) years commencing November 1, 2001, and terminating October
31, 2006.

NOW THEREFORE, in consideration of the extension of the Lease Agreement and for
other valuable consideration, the parties do hereby agree as follows:

FIRST: The reference in paragraph pertaining to "FIXED MINIMUM MONTHLY RENT" of
the Lease, to the Demised Premises is hereby amended to read as follows:

THAT THE FIXED MINIMUM MONTHLY RENT WILL BE:

 

Rate/
Sq.Ft.

Base
Rent

     

From November 1, 2001 to October 31, 2003

$22.50

$17,990.63

From November 1, 2003 to October 31, 2004

$23.00

$18,390.42

SECOND: The reference in paragraph pertaining to "Pro Rata Share" and "total
rentable area of office space in the building" of the Lease, to the Demised
Premises is hereby amended to read as follows:

Total rentable area - 65,298 square feet

Pro Rata Share - 14.6942%

THIRD: Except as modified herein, the parties hereto hereby certify and confirm
all the terms and covenants of the Lease which shall remain in full force and
effect, and the Lease and this instrument shall be construed and read as one
instrument.

IN WITNESS WHEREOF, the said Landlord and Tenant have each duly executed this
instrument as the day and year first above written.

INTERSTATE GENERAL PROPERTIES
LIMITED PARTNERSHIP, S.E.

INTERSTATE GENERAL PROPERTIES
LIMITED PARTNERSHIP, S.E.

As Managing Agent

 

El Monte Properties S.E.

 

a Puerto Rico Special Partnership

     

By: /s/ Margarita Rivera Roman

By: /s/ Carlos R. Rodriguez

Margarita Rivera Roman

Carlos R. Rodriguez

Assistant Vice President

President

(Landlord)

(Tenant)